- Provided by MZ Technologies Exhibit8.1 List of Main Subsidiaries Subsidiaries Jurisdiction Usual Name Ampla Energia e Serviços S.A. Brazil Ampla Centrais Elétricas Cachoeira Dourada S.A. Brazil Cachoeira Dourada CGTF - Central Geradora Termelétrica Fortaleza S.A. Brazil Endesa Fortaleza Chilectra S.A. Chile Chilectra Codensa S.A. E.S.P. Colombia Codensa Compañía Americana de Multiservicios Ltda. Chile CAM Compañía de Inteconexión Energética S.A. Brazil CIEN Compañía Eléctrica San Isidro S.A. Chile San Isidro Compañía Eléctrica Tarapacá S.A. Chile Celta Companhía Energética de Ceará S.A. Brazil Coelce Edegel S.A.A. Peru Edegel Emgesa S.A. E.S.P. Colombia Emgesa Empresa Distribuidora Sur S.A. Argentina Edesur Empresa Eléctrica Pangue S.A. Chile Pangue Empresa Eléctrica Pehuenche S.A. Chile Pehuenche Empresa Nacional de Electricidad S.A. Chile Endesa Chile Endesa Brasil S.A. Brazil Endesa Brasil Endesa Costanera S.A. Argentina Endesa Costanera Endesa Eco S.A. Chile Endesa Eco Hidroeléctrica El Chocón S.A. Argentina El Chocón Inmobiliaria Manso de Velasco S.A. Chile IMV Empresa de Distribución Eléctrica de Lima Norte S.A.A. Peru Edelnor Synapsis Soluciones y Servicios IT Ltda. Chile Synapsis
